Citation Nr: 1616255	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be competent evidence of: (1) current disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims service connection for tinnitus.  Specifically, he claims that his tinnitus is a result of exposure to loud noises during active service.

The Veteran's service records indicate that he was routinely exposed to hazardous noise as he was assigned to an Artillery Battery according to his DD 214.

The Veteran has reported a continuity of symptomatology in a July 2009 statement, and there is no reason currently to find him not credible in this case.  He is competent to describe the onset of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").
Although he indicated he did not have tinnitus during his March 2010 VA examination, the element of a current disability is met by his earlier competent, credible statements.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Based on the above, the evidence of record demonstrates that the Veteran was exposed to loud noise during service and his tinnitus began during such service with symptoms since that time.  There is no evidence, medical or otherwise, against a nexus between the Veteran's tinnitus and service, as the March 2010 VA examiner did not express an opinion on this question.  For these reasons, entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran elected a Board hearing in his September 2011 VA Form 9.  In a December 2011 statement, the Veteran reiterated his wish for a Board hearing by videoconference technology.  It does not appear that the Veteran was scheduled for a hearing, and the January 2016 Certification of Appeal (VA Form 8) incorrectly indicates that a hearing was not requested.  Thus, a remand is warranted to afford the Veteran an opportunity for his requested Board videoconference hearing.

Accordingly, the claim for an initial compensable evaluation for bilateral hearing loss is REMANDED for the following action:

Schedule the Veteran for a Board hearing by videoconference technology. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


